Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The Terminal Disclaimer filed on 12/16/2021, has been reviewed and is accepted.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-14, and 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whitnah (U.S. 2014/0188899), in view of Vadon (U.S. 2007/0198494), and further in view of English (U.S. 2014/0195525).
	(Claim 1)
	Whitnah discloses a computer system comprising the following: 
one or more processors, (1002 of Fig. 10);  
system memory, (1004 of Fig. 10);  
(1006 of Fig. 10) having stored thereon computer-executable instructions that, when executed by the one or more processors, cause the computing system to perform the following: 
requesting a search for a first user, (structured query "My friends who work at Facebook" in query field, paragraph [0089]; Fig. 7A-G);
receiving one or more search results for the search, the search results having been generated and ranked using a search ranking model, the search results being displayed within a user interface to the first user according to each search result's determined ranking, each search result having an associated search result attribute, (display search results by ranking on UI, paragraph [0094]; Fig. 7A-G).
Although the combination of Whitnah discloses substantially all of the elements, Whitnah fails specifically disclose receiving a tuning input at the user interface from the first user to create a tuning profile that adjusts the search ranking model, the tuning input indicating that the search result ranking model is to be adjust an importance of [[for]] one or more specified search result attributesby adding 
Vadon teaches receive a user selection, using adjustable and finely tunable search criteria of a particular value or a particular range of values of the gem attribute,  (paragraph [0024]-[0029], Fig. 1); each of the user-interface elements “cut”, “color”,  paragraph [0048]; Fig. 4-5); the search can store status information to reflect selections previously specified by a user, allow the user to return to a web page as previously viewed, so that the user can resume a search using that web page, (paragraph [0052]).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Whitnah's system to include using adjustable and finely tunable search criteria of a particular value or a particular range of values of the gem attribute to allow the search results to be updated without requiring a refresh or reload of the user interface as taught by Vadon, for allow the user to readily locate that are similar to one another using adjustable and finely tunable search criteria; and allow elements of a web page to be updated without requiring a refresh or a reload of the web page.
Although Whitnah and Vadon disclose substantially all of the elements, Whitnah and Vadon fail specifically disclose applied to subsequent searches by one or more other users, including users other that the first user
(paragraph [0007]).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Whitnah's system to include a user to shares a search results with other users as taught by English, for allow users have access to a common set of potentially mutually acceptable results, but can still individually explore the search results by filtering and sorting along different preferences.

(Claim 2)
The combination of Whitnah, Vadon, and English discloses substantially all of the elements of claim 1, and English further discloses the one or more computer-readable storage media having stored thereon computer-executable instructions that, when executed by the one or more processors, cause the computing system to perform the following: 
receiving at least one search attribute at the user interface, (paragraph [0030]; Fig. 1); and 
sending the received search attribute to a second computer system that is configured to process the search, wherein the search results are received from the second computer system, (paragraph [0030]; Fig. 11).


The combination of Whitnah, Vadon, and English discloses substantially all of the elements of claim 1, and Vadon further discloses wherein the tuning input modifies the search result ranking model such that weight is added to or removed from search results according to the tuning input, (the sliders is displaced to adjust search criteria, allows the user to specify a range of values, paragraph [0047]-[0048]; 404, 406, 408, 410, and 412 of Fig. 4-5).

(Claim 4)
The combination of Whitnah, Vadon, and English disclose substantially all of the elements of claim 1, and English further discloses wherein the search results are based on a specified search attribute, and wherein the search result ranking is associated with the specified search attribute, (“headings allow for sorting the general search results by price (heading 220), airline (heading 222), takeoff times (heading 224), landing times (heading 226), and stops (heading 228).  Sorting or filtering preferences selected by User A are maintained in User A's separate session state”, paragraph [0020]; paragraph [0030]).

(Claim 5)
The combination of Whitnah, Vadon, and English discloses substantially all of the elements of claim 4, and English further discloses wherein the tuning input is applied to a value associated with the search attribute, (“These filtering and sorting controls are search specific and may include price”, paragraph [0027]; [0030]).


The combination of Whitnah, Vadon, and English discloses substantially all of the elements of claim 1, and English further discloses wherein the tuning profile is automatically applied to subsequent searches by the one or more other users, (“a search query from an administrator of the travel search engine 1104. The personalization module 1214 provides the administrator with search results consisting of users whose favorites are related to the search query. The functionality of the personalization module 1214 is beneficial for marketing purposes. For example, assume an administrator is interested in marketing a certain flight and provides the personalization module 1214 with a search query consisting of the flight's information (e.g., airline, departure city, arrival city). The personalization module 1214 identifies users who have one or more favorites that are similar to the flight”, paragraph [0106]).

 (Claim 7)
The combination of Whitnah, Vadon, and English disclose substantially all of the elements of claim 1, and English further discloses the one or more computer-readable storage media having stored thereon computer-executable instructions that, when executed by the one or more processors, cause the computing system to perform the following: 
determining that a search attribute has been received for which the tuning profile has been stored; and accessing the stored tuning profile to apply the stored search result ranking model settings to the received search attribute, (“filtering, or other artificial intelligence methods to establish a user's favorites.  These approaches can be based on historical observations of which search results (and their attributes) that a user has previously saved, as well as analysis of the user's similarity to other users”, paragraph [0107]).

(Claim 8)
The combination of Whitnah, Vadon, and English disclose substantially all of the elements of claim 7, and English further discloses wherein tuning profile is applied to searches received from a specified user or from a specified group of users, ("Sorting or filtering preferences selected by User A are maintained in User A's separate session state ", paragraph [0020]).

(Claim 9)
The combination of Whitnah, Vadon, and English disclose substantially all of the elements of claim 7, and English further discloses wherein the tuning profile applies to a plurality of different search attributes, (“the search module 1202 selects the set of search results based on one or more of the following: the price of each search result, user settings, past behavior by the user, and one or more parameters of the search request”, paragraph [0065]).

(Claim 10)
The combination of Whitnah, Vadon, and English disclose substantially all of the elements of claim 1, and Whitnah further discloses the dynamic updating including adding and removing search results according to the determined ranking for each search result, (The querying user may then select one or more of these query modifications to add the referenced school to the structured query, thereby filtering the search results by school, paragraph [0099]; broadening queries may have been generated based on the first structured query, where one more or of the query tokens from the first structured query have been removed. By removing limitations from the first structured query, more users should satisfy the query and thus these queries should generate more search results, paragraph [0103]).

	(Claim 11)
Whitnah discloses a computer system comprising the following: 
one or more processors, (1002 of Fig. 10);  
system memory, (1004 of Fig. 10);  
one or more computer-readable storage media, (1006 of Fig. 10) having stored thereon computer-executable instructions that, when executed by the one or more processors, cause the computing system to perform the following: 
receiving a search for a first user, (structured query "My friends who work at Facebook" in query field, paragraph [0089]; Fig. 7A-G);
providing one or more search results for the search to the first user, the search results having been generated and ranking using a search ranking model, the search results being ranked according to a search results ranking model, each search result having [[an]] associated search result attributes, (display search results by ranking on UI, paragraph [0094]; Fig. 7A-G).  
Although the combination of Whitnah discloses substantially all of the elements, Whitnah fails specifically disclose receiving a tuning input from the first user to create a tuning profile that adjusts the search ranking model, the tuning input indicating that the search result ranking model is to be adjust an importance [[of]] for one or more specified 
Vadon teaches receive a user selection, using adjustable and finely tunable search criteria of a particular value or a particular range of values of the gem attribute,  (paragraph [0024]-[0029], Fig. 1); each of the user-interface elements “cut”, “color”, “clarity”, “carat”, and “price” is provided as a sliding display element that includes a bar and a pair of sliders; any of the sliders is displaced to adjust search criteria, the user-interface screen can provide a more seamless user experience by allowing the search results portion to be updated without requiring a refresh or a reload of the user-interface screen,  paragraph [0048]; Fig. 4-5); the search can store status information to reflect selections previously specified by a user, allow the user to return to a web page as previously viewed, so that the user can resume a search using that web page, (paragraph [0052]).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Whitnah's system to include using adjustable and finely tunable search criteria of a particular value or a particular range of values of the gem attribute to allow the search results to be updated without requiring a refresh or reload of the user interface as taught by Vadon, for allow the user to readily locate that are similar to one another using adjustable and finely tunable search criteria; 
Although Whitnah and Vadon disclose substantially all of the elements, Whitnah and Vadon fail specifically disclose applying the stored tuning profile to subsequent searches by one or more from the subsequent searches according to the tuned search result ranking model and the specified search result attributes.
English discloses enables a user to share his or her search results with one or more other users in real time; users have access to a common set of potentially mutually acceptable results, but can still individually explore the search results by filtering and sorting along different preferences, (paragraph [0007]).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Whitnah's system to include a user to shares a search results with other users as taught by English, for allow users have access to a common set of potentially mutually acceptable results, but can still individually explore the search results by filtering and sorting along different preferences.

(Claim 12)
The combination of Whitnah, Vadon, and English disclose substantially all of the elements of claim 11, and English further discloses the one or more computer-readable 
receiving a search attribute for which the search results are to be provided, (Fig. 1);
determining that one or more stored tuning profiles is associated with the received search attribute, (“filtering, or other artificial intelligence methods to establish a user's favorites.  These approaches can be based on historical observations of which search results (and their attributes) that a user has previously saved, as well as analysis of the user's similarity to other users”, paragraph [0107]); and 
an act of applying the tuning profiles associated with the received search attribute to the search results resulting from the received search attribute, ("Sorting or filtering preferences selected by User A are maintained in User A's separate session state ", paragraph [0020]).

(Claim 13)
The combination of Whitnah, Vadon, and English disclose substantially all of the elements of claim 11, and English further discloses map the tuning input to one or more search algorithms, such that the search is performed using the tuning input, (paragraph [0020]).




The combination of Whitnah, Vadon, and English disclose substantially all of the elements of claim 13, and English further discloses wherein dynamically updating the provided search results according to the updated ranking further comprises repositioning, search results from the user interface according to the determined ranking for each search result, (“the "Filter Results Instantly" header 208”, paragraph [0020]; User B has selected a number of filtering options under the Filter Results Instantly header 208.  As a result, the general search results are limited to only 50 of 522.  Thus, both users have access to the same general search results and the same shared results, but each user can independently filter and sort the general result search results”, paragraph [0032]).

(Claim 16)
The combination of Whitnah, Vadon, and English disclose substantially all of the elements of claim 11, and English further discloses wherein the tuning input defines interpolations for one or more search result attributes, the interpolations indicating the rate at which search result ranking change based on the tuning input, (paragraph [0020], [0027]).

(Claim 17)
The combination of Whitnah, Vadon, and English disclose substantially all of the elements of claim 11, and English further discloses wherein one or more associated search result attributes are automatically updated upon changing another related search (“a user is not presented with the option of having the general search results updated because the updating occurs automatically", paragraph [0099]).

	(Claim 18)
Whitnah discloses at a computer system including at least one processor, (1002 of Fig. 10); and a memory, (1004 of Fig. 10), a computer-implemented method for dynamically tuning search result rankings to control how the search results are presented in a user interface, the method comprising: 
requesting a search for a first user, (structured query "My friends who work at Facebook" in query field, paragraph [0089]; Fig. 7A-G);
receiving one or more search results for the search, the search results having been generated and ranked using a search ranking model, the search results being displayed within a user interface to the first user according to each search result's determined ranking, each search result having an associated search result attribute, (display search results by ranking on UI, paragraph [0094]; Fig. 7A-G).  
Although the combination of Whitnah discloses substantially all of the elements, Whitnah fails specifically disclose receiving a tuning input at the user interface from the first user to create a tuning profile that adjusts the search ranking model, the tuning input indicating that the search result ranking model is adjust an importance of comprising 
Vadon teaches receive a user selection, using adjustable and finely tunable search criteria of a particular value or a particular range of values of the gem attribute,  (paragraph [0024]-[0029], Fig. 1); each of the user-interface elements “cut”, “color”, “clarity”, “carat”, and “price” is provided as a sliding display element that includes a bar and a pair of sliders; any of the sliders is displaced to adjust search criteria, the user-interface screen can provide a more seamless user experience by allowing the search results portion to be updated without requiring a refresh or a reload of the user-interface screen,  paragraph [0048]; Fig. 4-5); the search can store status information to reflect selections previously specified by a user, allow the user to return to a web page as previously viewed, so that the user can resume a search using that web page, (paragraph [0052]).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Whitnah's system to include using adjustable and finely tunable search criteria of a particular value or a particular range of values of the gem attribute to allow the search results to be updated without requiring a refresh or reload of the user interface as taught by Vadon, for allow the user to readily locate that are similar to one another using adjustable and finely tunable search criteria; and allow elements of a web page to be updated without requiring a refresh or a reload of the web page.
Although Whitnah and Vadon disclose substantially all of the elements, Whitnah and Vadon fail specifically disclose applied to subsequent searches by one or more 
English discloses enables a user to share his or her search results with one or more other users in real time; users have access to a common set of potentially mutually acceptable results, but can still individually explore the search results by filtering and sorting along different preferences, (paragraph [0007]).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Whitnah's system to include a user to shares a search results with other users as taught by English, for allow users have access to a common set of potentially mutually acceptable results, but can still individually explore the search results by filtering and sorting along different preferences.

	(Claim 19)
Haveliwala discloses a computer program product for implementing a method for dynamically updating search result rankings based on tuning inputs, the computer program product comprising one or more computer-readable storage media, (1006 of Fig. 10) having stored thereon computer-executable instructions that, when executed by one or more processors, (1002 of Fig. 10) of the computing system, cause the computing system to perform the method, the method comprising: 
 (structured query "My friends who work at Facebook" in query field, paragraph [0089]; Fig. 7A-G);
providing one or more search results for the search to the first user, the search results having been generated and ranked using a search ranking model, the search results being ranked according to a search results ranking model, each search result having an associated search result attributes, (display search results by ranking on UI, paragraph [0094]; Fig. 7A-G).
Although the combination of Whitnah discloses substantially all of the elements, Whitnah fails specifically disclose receiving [[a]] tuning input for creating a tuning profile that adjusts the search ranking model, the tuning input indicating that the search result ranking model is to adjust an importance of [[for]] one or more specified search result attributes, 
Vadon teaches receive a user selection, using adjustable and finely tunable search criteria of a particular value or a particular range of values of the gem attribute,  (paragraph [0024]-[0029], Fig. 1); each of the user-interface elements “cut”, “color”, “clarity”, “carat”, and “price” is provided as a sliding display element that includes a bar and a pair of sliders; any of the sliders is displaced to adjust search criteria, the user- paragraph [0048]; Fig. 4-5); the search can store status information to reflect selections previously specified by a user, allow the user to return to a web page as previously viewed, so that the user can resume a search using that web page, (paragraph [0052]).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Whitnah's system to include using adjustable and finely tunable search criteria of a particular value or a particular range of values of the gem attribute to allow the search results to be updated without requiring a refresh or reload of the user interface as taught by Vadon, for allow the user to readily locate that are similar to one another using adjustable and finely tunable search criteria; and allow elements of a web page to be updated without requiring a refresh or a reload of the web page.
Although Whitnah and Vadon disclose substantially all of the elements, Whitnah and Vadon fail specifically disclose applying the tuning profile to subsequent searches by one or more other users, 
English discloses enables a user to share his or her search results with one or more other users in real time; users have access to a common set of potentially (paragraph [0007]).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Whitnah's system to include a user to shares a search results with other users as taught by English, for allow users have access to a common set of potentially mutually acceptable results, but can still individually explore the search results by filtering and sorting along different preferences.


Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whitnah (U.S. 2014/0188899), in view of Vadon (U.S. 2007/0198494), further in view of English (U.S. 2014/0195525), and further in view of Sandoval (U.S. 2009/0216563).
(Claim 15)
The combination of Whitnah, Vadon, and English discloses substantially all of the elements of claim 13, except the one or more computer-readable storage media having stored thereon computer-executable instructions that, when executed by the one or more processors, cause the computing system to provide one or more suggested changes to a search user based on context information associated with the user.
Sandoval teaches suggested search queries based on the location of the mobile device and user profile information, (col. 3, lines 31-39).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Whitnah's system to include 

Conclusion
Applicant’s amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.








Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH V HO whose telephone number is (571)272-8583, fax number is 571 273 8583, and email address is Binh.Ho@uspto.gov.  The examiner can normally be reached on Monday 8AM – 6PM; Tuesday 	8AM – 2PM; Thursday 8AM – 12PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/BINH V HO/
Primary Examiner, Art Unit 2152